DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-27-2022 has been entered.
 
Response to the applicant’s arguments 
The previous rejection is withdrawn.
Applicant’s arguments and amendment are entered.
An updated search has been conducted and a new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 12, 18, and 23 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2018/0075309A1 to Sathyanarayana et al. that was filed in 2016 (hereinafter “Sathyanarayana”) and in view of European Patent Pub. No.: EP 1 717 778 A1 to Jones et al. that was filed in 2005 and in view of United States Patent No.: 9,947,224 B2 to Fairfield et al. that was filed in 2016 (hereinafter “Fairfield”). 
In regard to claim 1, 12, 18 and 23, Sathyanarayana discloses “1.    (Currently Amended) An apparatus for computer-assisted or autonomous driving (CA/AD) vehicle, comprising: (see paragraph 88) 
an authenticator, disposed in a CA/AD vehicle, to authenticate a remote data source external to the CA/AD vehicle; (see paragraph 87-88 where an indication of a risk event that leads up to a collision including a recorded data from a remote source; see FIG. 11 where the sensors can be provided in a risk event to a storage and then to a remote training module s280 and then to the av control module) 
a validator, disposed in the CA/AD vehicle, to validate at least one video stream received from the authenticated remote data source, by correlation of the at least one video stream with sensor data from one or more sensors in communication with the apparatus to obtain a validated video stream that is relevant to a proposed vehicle maneuver; and  (see paragraph 91-63 where external and internal video and vehicle sensor data including during near collision events can be analyzed by pattern matching during in paragraph 93 evasive maneuvers, 
    PNG
    media_image1.png
    795
    843
    media_image1.png
    Greyscale
 a risk evaluator, disposed in the CA/AD vehicle, to evaluate risk factors of the proposed vehicle maneuver for a risk of collision and (see paragraph 103 where there can be a stored risk map; see figure 3 where there is a risk map s100 based on factors and a near collision event can be determined s200  and then the vehicle can autonomously move to  
    PNG
    media_image2.png
    955
    892
    media_image2.png
    Greyscale

determine whether the proposed vehicle maneuver is safe to execute,  (see FIG. 14b where a vehicle can in FIG. 14a desire to turn 
based at least in part on the at least one validated video stream and sensor data, and (see paragraph 91-63 where external and internal video and vehicle sensor data including during near collision events can be analyzed by pattern matching during in paragraph 93 evasive maneuvers, steering; braking; acceleration and pre-incident maneuvers )
to cause an assessment of the evaluation to be displayed. (see FIG. 3 block s250 where a notification can be provided; see paragraph 105-106) ;

    PNG
    media_image3.png
    643
    836
    media_image3.png
    Greyscale
The primary reference is silent but Claim 1 is amended to recite and Jones teaches “that the risk evaluator is to evaluate the risk factors of the proposed vehicle maneuver prior to the execution for a risk of collision and to determine whether the proposed maneuver is safe to execute”.  (see claims 1-7 and FIG. 2 where the maneuvers of E, F, G, and fi and evaluated that can be a proposal that can avoid a collision but also has a minimum value of G that provides the least amount of effort and not harsh acceleration; see paragraphs 17-32, for example a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of JONES with the disclosure of Sathyanarayana since JONES teaches that a vehicle trajectory to avoid a collision can be considered as G, F, D, and F1 in FIG. 2. However, each can be scored in advance of making the move to provide for a minimal amount of energy and G force prior to making the turn or move.  This can ensure that a slight safe vehicle motion is made instead of the vehicle speeding up and jerking around the vehicles o with a high G force, high lateral acceleration and high steering jerk and a high velocity.    This provides increased comfort and less energy expended as the vehicle can only operate with an optimal slight steering and a slight acceleration to not alarm the passengers as in claims 7-8.  See paragraphs 15-34 and the abstract of JONES. 
Claim 1 is amended to recite and the primary reference is silent but Fairfield teaches “…the validated video stream and sensor data being received in real time (see col. 13, line 51 to col. 14, line 40; see col. 1, line 65 where the validation is based in the sensor data and where the sensor  
    PNG
    media_image4.png
    901
    1590
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    700
    533
    media_image5.png
    Greyscale
…and wherein the proposed vehicle maneuver is determined based on an input to the vehicle controls by an operator in the vehicle”.  (see col. 

    PNG
    media_image4.png
    901
    1590
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Fairfield with the disclosure of Sathyanarayana since Fairfield teaches that a user can view a surrounding of video data and then provide an input 418 as to whether the video (figure 4e) and the autonomous vehicle is correctly perceiving the environment.  A selection can be made 418 as nothing is there, or a temporary stop sign or a permanent stop sign as a check when it encounters a situation that is uncommon such as construction zone 404. The user can then select an input 418 to indicate that it is a temporary stop 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 2 and 13 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2018/0075309A1 to Sathyanarayana et al. that was filed in 2016 (hereinafter “Sathyanarayana”) and in view of U.S. Patent Application Pub. No.: US 2020/0055516 A1 to Craddock et al. that was filed in 8-20-18 (hereinafter “Craddock”) and in view of Jones and in view of Fairfield.
In regard to claim 2, and dependent claim 13, Sathyanarayana is silent but Craddock teaches “2.    The apparatus of claim 1, wherein the validator is to validate the at least one video stream through correlation of one or more objects recognized via object recognition from the at least one video stream, with one or more objects recognized from the sensor data”  (see paragraph 55; see FIG. 12, blocks 1210 to 1250 where the similarity score can assess by comparison of two feature vectors to assess operation of the two cameras).
 since Craddock teaches that a first video image can be taken and a feature vector can be taken from the first video image.  Then a second video image can be taken and a second feature vector can be taken with the second video image. Then the two can be compared to determine if they are similar.  If they are not similar this can indicate that the video camera is broken or cracked and the av can be pulled over for service.  This provides increased safety as the vehicle can only operate with an operating camera and will not operate with a camera that is damaged.    See paragraphs 1-20, 63 and FIG. 7-12 and the abstract of Craddock. 
Claims 3 and 14 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2018/0075309A1 to Sathyanarayana et al. that was filed in 2016 (hereinafter “Sathyanarayana”) and in view of U.S. Patent Application Pub. No.: US 2020/0055516 A1 to Craddock et al. that was filed in 8-20-18 (hereinafter “Craddock”) and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of Jones and in view of Jones and in view of Fairfield. 

In regard to claim 3, and 14, Sathyanarayana is silent but Ferguson teaches “3.    The apparatus of claim 2, wherein the risk evaluator is to evaluate the risk factors of the proposed vehicle maneuver based at least in part on the one or more objects recognized from the at least one video stream, and the sensor data”. (see FIG. 9, block 960 where based on the contextual information and a likelihood of the set of possible future trajectories, then a final future trajectory is determined in blocks 910-960 and the vehicle is moved to avoid that final future trajectory); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Ferguson with the disclosure of Sathyanarayana since Ferguson teaches that a first video image can be taken and a feature vector can be taken from the first video image.  Then a second video image can be taken and a second feature vector can be taken with the second video image. Then a number of possibly trajectories and a likely trajectory can be put forth on each object within the video images.   For example, in FIG. 7b arrow 710 can be a 20 percent trajectory while 750 or the vehicle moving backwards can be very small or 1 percent. These can be used for collision avoidance 

Claims 4 and 15 and 19 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2018/0075309A1 to Sathyanarayana et al. that was filed in 2016 (hereinafter “Sathyanarayana”) and in view of and in view of U.S. Patent No.: 9,176,500 B1 to Teller that was filed in 2012 and in view of Jones and in view of Jones and in view of Fairfield. 
	
    PNG
    media_image6.png
    839
    624
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    828
    624
    media_image7.png
    Greyscale

 is silent but Teller teaches “…4.    The apparatus of claim 3, wherein the risk evaluator is to evaluate the risk factors of the proposed vehicle maneuver based at least in part on one or more of: location of each of the one or more recognized objects, path being traveled by each of the one or more recognized objects, speed of the one or more recognized objects, road surface conditions, and weather conditions. (See FIG. 6, where a risk cost associated with an action is made in block 606 and it is determined if the risk is less than a threshold and if it is then the action is undertaken and if not then the adjustment is not made in blocks 60-616; see col. 11, line 35 to col. 12, line 55 where a vehicle may wish to move up to get a better view of the object of interest (vehicle, pedestrian or stoplight) however, this may be highly risky and then this action can be cancelled); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Sathyanarayana and the teachings of Teller since Teller teaches that an autonomous vehicle (“av”) may take an action during driving that can be for example, moving closer to a traffic stop light from a blocked or occluded position in FIG. 4.  However, there may be significant risks associated with this action. See Table 1 at col. 19.  For example, there may be a risk that the 
Claims 5 and 16 and 20 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2018/0075309A1 to Sathyanarayana et al. that was filed in 2016 (hereinafter “Sathyanarayana”) and in view of and in view of U.S. Patent No.: 9,176,500 B1 to Teller that was filed in 2012 and in view of Jones and in view of Jones and in view of Fairfield. 

In regard to claim 5 and 16 and 20, Sathyanarayana discloses displaying an assessment of the risk to an operator as a risk map shown in FIG. 14 but is silent but Teller teaches “…5.    The apparatus of claim 1, wherein the risk evaluator is in communication with a display device, and is to cause the display device to …. display an assessment to an operator of the CA/AD vehicle” (See col. 9, lines 1-31); (see col. 19, lines 5-25 where a second highest probability is indicated as getting hit  by an oncoming vehicle as 20,000 with a 0.01 percent probability and a risk penalty of 2; see col. 18, lines 35 to 55); ( see col. 22, lines 1-15 where if the risk is acceptable the vehicle can move to the area to get a view of the light however if the risk is unacceptable then the vehicle may stay in a position and avoid turning right and instead moving straight which is a lesser risk and cost and penalty)(See col. 20, line 1 to col. 21, line 10 where the vehicle indicates that turning right is too risky and then the vehicle can re-route to move straight as an action 416; see col. 22, lines 1-15 where based on the costs and the risk, the vehicle can change a positon of the vehicle le relative to the environment or increase a distance and a direction within a lane based on the risk and the costs);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Sathyanarayana and the teachings of Teller since Teller teaches that an autonomous vehicle (“av”) may take an action during driving that can be for example, moving closer to a traffic stop light from a blocked or occluded 
Claims 6-7 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2018/0075309A1 to Sathyanarayana et al. that was filed in 2016 (hereinafter “Sathyanarayana”) and in view of U.S. Patent Application Pub. No.: US 2020/0055516 A1 to Craddock et al. that was filed in 8-20-18 (hereinafter “Craddock”) and in view of Jones and in view of Jones and in view of Fairfield.  
 	Sathyanarayana is silent but Craddock teaches “6.    The apparatus of claim 1, wherein the validator is to further validate the at least one video stream with a second video stream from a second authenticated remote data source” (See paragraph 62-64; see paragraph 4 where the authentication can be provided by sending a request for assistance from a remote computing device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Craddock with the disclosure of Sathyanarayana since Craddock teaches that a first video image can be taken and a feature vector can be taken from the first video image.  Then a second video image can be taken and a second feature vector can be taken with the second video image. Then the two can be compared to determine if they are similar.  If they are not similar this can indicate that the video camera is broken or cracked and the av can be pulled over for service.  This provides increased safety as the vehicle can only operate with an operating camera and will not operate with a camera that is damaged.    See paragraphs 1-20, 63 and FIG. 7-12 and the abstract of Craddock. 

Sathyanarayana is silent but Craddock teaches “7.    The apparatus of claim 1, wherein the one or more sensors are sensors located on the CA/AD vehicle (see FIG. 1 perception system 172), and the validator is further to validate remote sensor data received from the authenticated remote data source. ” (See paragraph 62-64; see paragraph 4 where the authentication can be provided by sending a request for assistance from a remote computing device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Craddock with the disclosure of Sathyanarayana since Craddock teaches that a first video image can be taken and a feature vector can be taken from the first video image.  Then a second video image can be taken and a second feature vector can be taken with the second video image. Then the two can be compared to determine if they are similar.  If they are not similar this can indicate that the video camera is broken or cracked and the av can be pulled over for service.  This provides increased safety as the vehicle can only operate with an operating camera and will not operate with a camera that is damaged.    See paragraphs 1-20, 63 and FIG. 7-12 and the abstract of Craddock. 

Claims 8 and 17 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2018/0075309A1 to Sathyanarayana et al. that was filed in 2016 (hereinafter “Sathyanarayana”) and in view of U.S. Patent Application Pub. No.: US 2020/0055516 A1 to Craddock et al. that was filed in 8-20-18 (hereinafter “Craddock”) and in view of U.S. Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of Jones and in view of Jones and in view of Fairfield.   

In regard to claim 8 and 17, Sathyanarayana is silent but Herbach teaches “8.    The apparatus of claim 7, wherein the risk evaluator is to evaluate the risk factors based at least in part on the remote sensor data. (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly); (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop 
              It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Sathyanarayana with the teachings of Herbach since Herbach teaches that a vehicle may become stuck and start providing trajectories for the autonomous vehicle that are obviously incorrect.  For example, in FIG. 7-9 the obviously incorrect trajectory can be passing directly through a vehicle which would cause harm and damage and a massive accident. In response to this “stuck” condition, the autonomous vehicle may provide that help is needed and send a signal to a cloud server. The cloud server assistance sensor may then provide a correct trajectory motion plan and correct speed adjustment possibly to zero mph to avoid the vehicle and this can be based on increased data that is downloaded from the vehicle.  This provides a new set of instructions to formulate a new trajectory that is correct and based on more data and that can prevent an imminent accident. The cloud 

Claim 9 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2018/0075309A1 to Sathyanarayana et al. that was filed in 2016 (hereinafter “Sathyanarayana”) and in view of U.S. Patent Application Pub. No.: US 2020/0055516 A1 to Craddock et al. that was filed in 8-20-18 (hereinafter “Craddock”) and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of Jones and in view of Jones and in view of Fairfield. 

Sathyanarayana is silent but  “9.    The apparatus of claim 1, wherein the one or more sensors include one or more of a LIDAR sensor, a video camera, a radar, or a depth sensor”. (See col. 4, line 45-50);
Claims 10-11 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2018/0075309A1 to Sathyanarayana et al. that was filed in 2016 (hereinafter “Sathyanarayana”) and in view of U.S. Patent Application Pub. No.: US 2019/0019349 A1 to Dolgov that was filed in 2017 and in view of Jones and in view of Jones and in view of Fairfield. 

    PNG
    media_image8.png
    608
    844
    media_image8.png
    Greyscale

Sathyanarayana is silent but Dolgov teaches “ 10.    The apparatus of claim 1, wherein the remote data source comprises another CA/AD vehicle, or a stationary camera external to the CA/AD vehicle.  (see FIG. 4d where a first and a second vehicle  or a top down view camera or an instant camera of the instant vehicle can share images to one remote 
              It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Sathyanarayana with the teachings of Dolgov since Dolgov teaches that a vehicle may not be able to perform object detection on an object for various reasons. For example, the processor may become stuck and not able to render the point cloud.  Then the vehicle can ask for remote assistance.  The remote assistance server can capture the data from one or more vehicles and then perform the object detection and return the result to the vehicle so the vehicle can respond accordingly.   This can remove the stuck condition and the vehicle can operate normally and alleviate a condition and provides a new set of instructions to formulate a new trajectory that is correct and based on more data and that can prevent an imminent accident. The cloud assistance provides for increased safety from one server to multiple AVs. See Dolgov at paragraph 88-100.


 

    PNG
    media_image9.png
    682
    846
    media_image9.png
    Greyscale

Sathyanarayana is silent but Dolgov teaches “11.    The apparatus of claim 1, wherein the apparatus is part of an in-vehicle infotainment system of the CA/AD vehicle”. (see FIG. 4d where a first and a second vehicle or a top down view camera or an instant camera of the instant vehicle can share images to one remote operator to rewind the image and for confirming object detection purposes or from a remote server and where 
              It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Sathyanarayana with the teachings of Dolgov since Dolgov teaches that a vehicle may not be able to perform object detection on an object for various reasons. For example, the processor may become stuck and not able to render the point cloud.  Then the vehicle can ask for remote assistance.  The remote assistance server can capture the data from one or more vehicles and then perform the object detection and return the result to the vehicle so the vehicle can respond accordingly.   This can remove the stuck condition and the vehicle can operate normally and alleviate a condition and provides a new set of instructions to formulate a new trajectory that is correct and based on more data and that can prevent an imminent accident. The cloud assistance provides for increased safety from one server to multiple AVs. See Dolgov at paragraph 88-100.
 
 Ferguson teaches “….and evaluating risk factors of a proposed vehicle maneuver based at least in part upon the validated sensor data”. .” (see FIG. 7c where the vehicle 580 can move according to 730, 740, 720 and 71 and 780 and 710 has a 20 percent probability and 720 has a 20 percent probability and 740 has a 10 percent probability and this is associated with the possible location of the vehicle 100 and 580) (see FIG. 9, where in block 960 based on the likelihood value of each trajectory of the set of possible future trajectories and based on the context information, then a final future trajectory is made based on the determined likelihood value for each trajectory of the set of possible trajectories in blocks 910-960);

Claims 21-22 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2018/0075309A1 to Sathyanarayana et al. that was filed in 2016 (hereinafter “Sathyanarayana”) and in view of U.S. Patent Application Pub. No.: US 2019/0019349 A1 to Dolgov that was filed in 2017 and in view of Jones and in view of Jones and in view of Fairfield.
Sathyanarayana is silent but Dolgov teaches “21.    The CRM of claim 18, wherein the processor is part of an in-vehicle infotainment system”. (see FIG. 4d where a first and a second vehicle or a top down 
              It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Sathyanarayana with the teachings of Dolgov since Dolgov teaches that a vehicle may not be able to perform object detection on an object for various reasons. For example, the processor may become stuck and not able to render the point cloud.  Then the vehicle can ask for remote assistance.  The remote assistance server can capture the data from one or more vehicles and then perform the object detection and return the result to the vehicle so the vehicle can respond accordingly.   This can remove the stuck condition and the vehicle can operate normally and alleviate a condition and provides a new set of instructions to formulate a new trajectory that is correct and based on more data and that can prevent an imminent accident. The cloud assistance provides for increased safety from one server to multiple AVs. See Dolgov at paragraph 88-100.

 is silent but Dolgov teaches “22.    The CRM of claim 18, wherein the remote sensor data comprises at least one video feed from a video camera external to the CA/AD vehicle.  (see FIG. 4d where a first and a second vehicle  or a top down view camera or an instant camera of the instant vehicle can share images to one remote operator to rewind the image and for confirming object detection purposes or from a remote server);
              It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Sathyanarayana with the teachings of Dolgov since Dolgov teaches that a vehicle may not be able to perform object detection on an object for various reasons. For example, the processor may become stuck and not able to render the point cloud.  Then the vehicle can ask for remote assistance.  The remote assistance server can capture the data from one or more vehicles and then perform the object detection and return the result to the vehicle so the vehicle can respond accordingly.   This can remove the stuck condition and the vehicle can operate normally and alleviate a condition and provides a new set of instructions to formulate a new trajectory that is correct and based on more data and that can prevent an imminent 

 
Claim 24 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sathyanarayana  and in view of Craddock and in view of Jones and in view of Jones and in view of Fairfield.

The primary reference is silent but Craddock teaches “24.    The apparatus of claim 18, wherein the remote sensor data comprises at least two video streams.  (see FIG. 9, blocks 950 and 960) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Craddock with the disclosure of Sathyanarayana since Craddock teaches that a first video image can be taken and a feature vector can be taken from the first video image.  Then a second video image can be taken and a second feature vector can be taken with the second video image. Then the 
Claim 25 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sathyanarayana and in view of Craddock and in view of Jones and in view of Jones and in view of Fairfield.
Craddock teaches “25.    The apparatus of claim 19, wherein the means to validate is to correlate the remote sensor data through:  object recognition performed on a first of the at least two video streams; object recognition performed on a second of the at least two video streams; and  (see FIG. 9,  blocks 950-960) 
a comparison of objects recognized in the first video stream with objects recognized in the second video stream”.  (see FIG. 12, blocks 1210-1250) ;
 since Craddock teaches that a first video image can be taken and a feature vector can be taken from the first video image.  Then a second video image can be taken and a second feature vector can be taken with the second video image. Then the two can be compared to determine if they are similar.  If they are not similar this can indicate that the video camera is broken or cracked and the av can be pulled over for service.  This provides increased safety as the vehicle can only operate with an operating camera and will not operate with a camera that is damaged.    See paragraphs 1-20, 63 and FIG. 7-12 and the abstract of Craddock. 
  






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668